366 F.3d 736
Jesus Aaron CAZAREZ-GUTIERREZ, Petitioner,v.John ASHCROFT, Attorney General, Respondent.
No. 02-72978.
United States Court of Appeals, Ninth Circuit.
Filed April 26, 2004.

Jose A. Bracamonte, Esq., Phoenix, AZ, for Petitioner.
Regional Counsel, Western Region, Immigration & Naturalization Service, Laguna Niguel, CA, Ronald E. LeFevre, Chief Legal Officer, Office of the District Counsel, Department of Homeland Security, San Francisco, CA, District Director, Immigration & Naturalization Service, Phoenix, AZ, OIL, Anthony C. Payne, Esq., DOJ — U.S. Department of Justice, Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
Before HUG, B. FLETCHER, and TASHIMA, Circuit Judges.

ORDER

1
The opinion in this appeal Cazarez-Gutierrez v. Ashcroft, 356 F.3d 1015 (9th Cir.2004) filed January 26, 2004 is withdrawn. Supplemental briefing shall proceed as ordered.